Filed 1/4/22 P. v. Peterson CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE

THE PEOPLE,                                                  B310533

         Plaintiff and Respondent,                           Los Angeles County
                                                             Super. Ct. No. LA041734
         v.

STANLEY FITZGERALD
PETERSON,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of
Los Angeles County. William C. Ryan, Judge. Affirmed.

      Richard B. Lennon, under appointment by the Court
of Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Steven E. Mercer and Noah P. Hill,
Deputy Attorneys General, for Plaintiff and Respondent.
                      _________________________
       A court convicted Stanley Fitzgerald Peterson of assaulting
his disabled son and sentenced him to 25 years to life as a
third strike offender. Peterson subsequently filed a petition for
resentencing under Proposition 36, Penal Code section 1170.126.1
The court denied the petition after finding Peterson is ineligible
for relief because he intended to cause great bodily injury to
his son. On appeal, Peterson argues there is insufficient evidence
showing his intent. We affirm.
       FACTUAL AND PROCEDURAL BACKGROUND
1.     The Commitment Offense
       In February 2003, Peterson was charged with assaulting
his son, Eddie Peterson,2 by means of force likely to produce
great bodily injury (§ 245, subd. (a)(1)). Peterson waived his
right to a jury trial, and the court conducted a bench trial.
       At trial, the prosecution presented evidence that
26-year-old Eddie has a bone disorder called achondroplasia,
which causes him to be short and experience back pain. Eddie
was three feet four inches tall, weighed 80 pounds, and was
legally blind. Peterson was five feet ten inches tall and weighed
around 150 pounds.
       On September 29, 2002, Peterson and Eddie had a heated
argument in their apartment. Eddie’s girlfriend, Johnetta
Duckworth, and their newborn baby were also in the apartment.
       Eddie was holding the baby in his arms when Peterson
ran across the room and kicked him in the ribs. The force from
the kick knocked Eddie back, and his head hit a counter.


1     Future statutory references are to the Penal Code.
2     We refer to Eddie Peterson by his first name for the sake of
clarity. We mean no disrespect.




                                2
       Eddie told Duckworth they needed to leave the apartment,
and he walked past Peterson into a hallway while still holding
the baby. Peterson followed Eddie as they continued to argue.
Peterson told Eddie, “You’re a piece of shit. I don’t know how
you [are] my child.” He grabbed Eddie by the hair on either side
of his head and repeatedly “ramm[ed]” Eddie’s head into the wall,
saying he was going to knock some sense into him.
       Eddie eventually passed the baby to Duckworth. Peterson
grabbed Eddie’s throat with his thumb and index finger.
He squeezed his fingers together, as if trying to break Eddie’s
esophagus. Peterson then got on top of Eddie, who was face down
on the ground. He put his hand around the back of Eddie’s neck
and forced his head against the floor. Eddie tried to get up,
but Peterson kept pushing him to the ground.
       At some point Peterson and Eddie stood up and separated.
Peterson calmed down and apologized to Eddie. Eddie believed
Peterson could have “d[one] more than what he did.”
       Eddie and Duckworth left the apartment with their baby,
and Duckworth called the police. Blood was coming out of
Eddie’s ear, his ribs hurt, and he had a bruise on the side of
his face and scratches on his neck. When police and paramedics
arrived about an hour later, Eddie was still bleeding from his ear.
An ambulance took him to a hospital. A doctor testified that
bleeding from the ear can be caused by a skull fracture or
an injury just short of a fracture that nonetheless damages
the structures enough to cause bleeding.
       The court found Peterson guilty of violating section 245,
subdivision (a)(1). The court further found he had prior
convictions for voluntary manslaughter (§ 192, subd. (a)) and
terrorist threats (§ 422), both of which qualified as strikes




                                3
for purposes of the Three Strikes law. Accordingly, the court
sentenced Peterson to 25 years to life as a third strike offender.
Peterson appealed, and this court affirmed the judgment. (See
People v. Peterson (July 29, 2004, B169151) [nonpub. opn.].)
2.     Petition for Resentencing
       In 2013, Peterson filed a petition for resentencing under
Proposition 36, section 1170.126. The court issued an order to
show cause. In response, the District Attorney filed an opposition
arguing Peterson is ineligible for resentencing because he
intended to cause great bodily injury to Eddie during the assault.
The District Attorney alternatively argued Peterson was
unsuitable for resentencing because he posed an unreasonable
risk of danger to public safety. In a reply to the opposition,
Peterson maintained the evidence at trial showed he did not
intend to cause great bodily injury to Eddie. He attached
to the reply a reporter’s transcript of the trial.
       The court conducted a hearing on October 27, 2020, to
consider the eligibility issue. The court subsequently issued a
memorandum of decision in which it found, beyond a reasonable
doubt, that Peterson intended to cause great bodily injury to
Eddie. The court explained: “Here, the testimony of the victims
[at trial] and the extent of Eddie’s severe injuries shows that
the petitioner did in fact intend to commit great bodily injury.
Indeed, it would be difficult to find any other kind of intent
when petitioner kicked his son in the ribs, banged his head and
body against a wall repeatedly, attempted to damage Eddie’s
esophagus, and sat on top of him and repeatedly banged his
son’s head on the floor.” Accordingly, the court found Peterson
is ineligible for resentencing and denied his petition.
       Peterson timely appealed.




                                4
                            DISCUSSION
       Peterson argues there is insufficient evidence supporting
the trial court’s finding that he intended to cause great bodily
injury.
1.     Proposition 36, The Three Strikes Reform Act
       In November 2012, California voters enacted Proposition
36, the Three Strikes Reform Act (the Reform Act). With some
exceptions, Proposition 36 modified California’s Three Strikes
law to reduce the punishment imposed when a defendant’s third
felony conviction is not serious or violent. (People v. Valencia
(2017) 3 Cal.5th 347, 350.) It also enacted a procedure governing
inmates sentenced under the former Three Strikes law whose
third strike was neither violent nor serious, permitting them
to petition for resentencing in accordance with Proposition 36’s
new sentencing provisions. (§ 1170.126, subd. (b).)
       “The Reform Act’s resentencing mechanism has three
separate aspects: (1) the initial petition for recall of the sentence,
(2) a determination of eligibility, and (3) the court’s discretionary
decision whether the defendant poses an unreasonable risk of
danger to public safety.” (People v. Frierson (2017) 4 Cal.5th 225,
234 (Frierson).) Once the defendant makes an initial showing of
eligibility, the prosecution has the burden to show the defendant
is ineligible on other grounds. (Ibid.) Those grounds include
that the defendant intended to cause great bodily injury to
another person during the commission of the offense for which
the defendant is currently serving a sentence. (§§ 1170.126,
subd. (e)(2), 667, subd. (e)(2)(C)(iii), 1170.12, subd. (c)(2)(C)(iii).)
       The prosecution must prove the defendant is ineligible
for resentencing beyond a reasonable doubt. (Frierson, supra,
4 Cal.5th at p. 239.) The court is not limited to facts




                                   5
encompassed by the prior judgment when making that
determination. (People v. Estrada (2017) 3 Cal.5th 661, 675–676;
see People v. Perez (2018) 4 Cal.5th 1055, 1059 (Perez) [the trial
court may rely on facts not found by the jury].)
2.     Standard of Review
       We review the trial court’s ineligibility determination for
substantial evidence. (Perez, supra, 4 Cal.5th at pp. 1059, 1066.)
Under that standard, “we view the evidence in the light most
favorable to the trial court’s findings without reassessing
the credibility of witnesses or resolving evidentiary conflicts.”
(People v. Thomas (2019) 39 Cal.App.5th 930, 935–936 (Thomas);
see Perez, at p. 1066 [a reviewing court does “not reweigh the
evidence; appellate review is limited to considering whether
the trial court’s finding of a reasonable doubt is supportable
in light of the evidence”].) We must affirm the order if the record
“ ‘contains substantial evidence, i.e., evidence that is credible
and of solid value, from which a rational trier of fact could find
beyond a reasonable doubt’ ” that the defendant is ineligible
for resentencing. (People v. Guilford (2014) 228 Cal.App.4th 651,
661.)
       On the issue of intent, our Supreme Court has explained
that “ ‘[e]vidence of a defendant’s state of mind is almost
inevitably circumstantial, but circumstantial evidence is as
sufficient as direct evidence to support a conviction.’ [Citation.]
Moreover, the standard of review that applies to insufficient
evidence claims involving circumstantial evidence is the same
as the standard of review that applies to claims involving
direct evidence. ‘We “must accept logical inferences that the
[trier of fact] might have drawn from the circumstantial evidence.
[Citation.]” [Citation.] “Although it is the [trier of fact’s] duty




                                6
to acquit a defendant if it finds the circumstantial evidence
susceptible of two reasonable interpretations, one of which
suggests guilt and the other innocence, it is the [trier of fact],
not the appellate court that must be convinced of the defendant’s
guilt beyond a reasonable doubt. [Citation.]” [Citation.] Where
the circumstances reasonably justify the trier of fact’s findings,
a reviewing court’s conclusion the circumstances might also
reasonably be reconciled with a contrary finding does not warrant
the judgment’s reversal. [Citation.]’ [Citation.]” (People v.
Manibusan (2013) 58 Cal.4th 40, 87.)
3.     Substantial Evidence Supports the Court’s Decision
       Substantial evidence supports the trial court’s
determination that Peterson intended to cause great bodily injury
to Eddie. “[W]here one applies force to another in a manner
reasonably certain to produce, and actually producing, great
bodily injury, the requisite intent can be presumed, since
the intent with which an act is done may be inferred from
the circumstances attending the act, including the manner
in which the act was done and the means used.” (People v.
Phillips (1989) 208 Cal.App.3d 1120, 1124 (Phillips).)
       Here, the testimony at trial shows Peterson’s assault was
particularly brutal. According to Eddie, Peterson kicked him in
the ribs with such force that it knocked him back and caused his
head to hit a counter. As Eddie prepared to leave the apartment,
Peterson grabbed him by the hair and repeatedly rammed his
head into a wall. Peterson then squeezed Eddie’s esophagus
as though he was trying to break it. He proceeded to sit on
top of Eddie, grab his neck, and force his face into the ground.
       During much of the attack, Eddie was holding his newborn
baby and completely defenseless. Eddie was also legally blind,




                                7
stood three feet four inches tall, and weighed 80 pounds.
Peterson, in contrast, was five feet ten inches tall and weighed
around 150 pounds.
       As a result of the assault, Eddie bled from his ear for at
least an hour, which was consistent with a serious head injury.
Eddie also suffered a bruise on his face, scratches on his neck,
and sore ribs. The injuries were sufficiently severe that Eddie
went to a hospital in an ambulance.
       Given the nature and circumstances of the attack, as well
as the resulting serious injuries to Eddie, the trial court could
reasonably infer that Peterson intended to cause great bodily
injury. (See Phillips, supra, 208 Cal.App.3d at p. 1124.)
Accordingly, the court did not err in finding Peterson is ineligible
for resentencing and denying his petition on that basis.
       Peterson suggests there is no evidence showing Eddie
actually suffered great bodily injury. Not so. As noted above,
the record shows Eddie suffered prolonged bleeding from his ear,
a bruise on his face, scratches on his neck, and sore ribs.
This was sufficient to show great bodily injury. (See People v.
Washington (2012) 210 Cal.App.4th 1042, 1047–1048 [“An
examination of California case law reveals that some physical
pain or damage, such as lacerations, bruises, or abrasions
is sufficient for a finding of ‘great bodily injury.’ [Citations.]”];
People v. Escobar (1992) 3 Cal.4th 740, 749–750 [evidence of
bruises, scrapes, stiff neck, and sore vagina was sufficient to
show great bodily injury]; People v. Bustos (1994) 23 Cal.App.4th
1747, 1755 [evidence of multiple abrasions, lacerations,
and contusions was sufficient to show great bodily injury].)
Regardless, a court may infer an intent to cause great bodily
injury even if the victim did not suffer such an injury. (Thomas,




                                  8
supra, 39 Cal.App.5th at p. 938.) Here, the brutal nature and
circumstances of the attack were alone sufficient to support
a finding that Peterson intended to cause great bodily injury
to Eddie.
      Peterson further contends the court could not reasonably
conclude he intended to cause great bodily injury given he did not
make verbal threats, he apologized immediately after the assault,
and Eddie believed he could have done more harm. While such
circumstances might support a finding that Peterson lacked
the requisite intent, they do not negate the substantial evidence
summarized above that supports the court’s decision. Peterson,
therefore, is essentially asking us to reweigh the evidence,
which we will not do. (Perez, supra, 4 Cal.5th at p. 1066.)
                           DISPOSITION
      We affirm the order denying Stanley Fitzgerald Peterson’s
petition for resentencing.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                    EGERTON, J.

We concur:




                  EDMON, P.J.                          LAVIN, J.




                                9